Electronically Filed
                                                       Supreme Court
                                                       SCEC-16-0000330
                                                       21-APR-2016
                                                       11:55 AM




                           SCEC-16-0000330

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     CRAIG SMALLWOOD, Plaintiff,

                                 vs.

                    STATE OF HAWAI#I, Defendant.


                         ORIGINAL PROCEEDING

        FINDINGS OF FACT, CONCLUSIONS OF LAW AND JUDGMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            On April 13, 2016, plaintiff Craig Smallwood

(“Smallwood”) submitted a document entitled “Plaintiff Craig

Smallwood’s Complaint in Accordance with and Pursuant to HRS 602-

5(2)(6); Statement of Jurisdiction; Motion for Emergency Order of

Protection/Injunctive Relief, Directed Verdict, and Summary

Judgment,” which was filed as an election contest complaint.       On

April 18, 2016, defendant State of Hawai#i (“State”) filed a

motion to dismiss the complaint.   Upon consideration of the

election complaint and the motion to dismiss, and having heard

this matter without oral argument, we set forth the following

findings of fact and conclusions of law and enter the following

judgment.
                           FINDINGS OF FACT

           1.   Plaintiff Smallwood is a Hawai#i resident.

           2.   On April 13, 2016, the court received a 117-page

document from Smallwood.    The document was filed as an election

contest complaint.

           3.    In the document, Smallwood states, among other

things, that the Republican Party is attempting to “subvert,

remove, and over[]throw the constitutional powers of the office

of the [P]resident,” that Presidential candidate Ted Cruz is not

qualified to run for President of the United States and,

therefore, the Republican Party “is guilty of election fraud [by]

knowingly entering an illegal candidate,” that the Office of

Elections sponsors racism by serving “whites only,” and that

Governor David Ige is “responsible for bigotry and discrimination

being rampant within the [S]tate of Hawaii.”

           4.    Smallwood requests the following relief:

                 (a)   “[That the] Hawaii state sheriff department

provide 24 hour protection [for Smallwood and his] immediate

family”;

                 (b)   “That the GOP/RNC party be removed from the

Hawaii State ballot for the 2016 Elections”;

                 (c)   “That the GOP/RNC tenure status of major

political party be revoked in the State of Hawai#i”; and

                 (d)   That the court provide “[a]ny other measures

the court deems necessary or appropriate to address Hawaii’s

participation in congressional acts of sedition and attempted

                                   2
over[]throw of the United States of America”.

          5.      Smallwood cites Hawai#i Revised Statutes (“HRS”)

§§ 602-5(2) and 602-5(6) as conferring the court with

jurisdiction over the matter.

          6.      Defendant State moved to dismiss the complaint for

lack of jurisdiction.

                          CONCLUSIONS OF LAW

          1.      When reviewing a motion to dismiss a complaint for

lack of jurisdiction, the court’s review “is based on the

contents of the complaint, the allegations of which [the court]

accept[s] as true and construe[s] in the light most favorable to

the plaintiff.     Dismissal is improper unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief.”     Casumpang v. ILWU,

Local 142, 94 Hawai#i 330, 337, 13 P.3d 1235, 1242 (2000)

(internal quotation marks and citation omitted).

          2.      When considering a motion to dismiss for lack of

jurisdiction, the court need not accept conclusory or formulaic

recitations on the legal effects of the events alleged.     Kealoha

v. Machado, 131 Hawai#i 62, 74, 315 P.3d 213, 225 (2013).

          3.     HRS § 11-172 (2009) governs election contests.     HRS

§ 11-172 provides, in relevant part, that “[w]ith respect to any

election, any candidate, or qualified political party directly

interested, or any thirty voters of any election district, may

file a complaint in the supreme court.     The complaint shall set

forth any cause or causes, such as but not limited to, provable

                                   3
fraud, overages, or underages, that could cause a difference in

the election results.”

          4.   HRS § 11-173.5 provides for contest for cause to

be filed in the supreme court involving primary elections,

special primary elections, and county elections held concurrent

with a regularly scheduled primary or special primary election.

          5.   HRS § 174.5 provides for contest for cause to be

filed in the supreme court involving general elections, special

general elections, special elections, or runoff elections.

          6.   HRS § 602-5 sets forth the jurisdiction and powers

of the supreme court.

          7.   HRS § 602-5(2) provides the supreme court with

jurisdiction and power “[t]o answer, in its discretion, any

question of law reserved by a circuit court, the land court, or

the tax appeal court, or any question or proposition of law

certified to it by a federal district or appellate court if the

supreme court shall so provide by rule[.]”

          8.   HRS § 602-5(6) provides the supreme court with

jurisdiction and power “[t]o make and award such judgments,

decrees, orders and mandates, issue such executions and other

processes, and do such other acts and take such other steps as

may be necessary to carry into full effect the powers which are

or shall be given to it by law or for the promotion of justice in

matters pending before it.”

          9.   Taking Smallwood’s allegations as true and viewing

them in the light most favorable to him, Smallwood fails to

                                4
demonstrate that this court has jurisdiction over his complaint

or the relief he seeks.

                            JUDGMENT

          Based upon the foregoing findings of fact and

conclusions of law, judgment is entered dismissing the complaint.

          The clerk of the supreme court shall process the

election contest without payment of the filing fee.

          DATED: Honolulu, Hawai#i, April 21, 2016.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                5